EXAMINER'S AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kevin Ross Davis on May 11, 2021.

The application has been amended as follows: 

 	In claim 3, line 2, the word “driving” has been changed to –drive--.
 	In claim 5, line 1, the word “driving” has been changed to—drive--.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  While the control unit (156) of the Yakou patent (US 5,161,847) can obtain the target object’s shape information from the identifying portion (156a) in coordination with specific shape storage information (156b) and the interval spacing (i.e. the first horizontal direction) of guides (46a, 48a), there is no fair teaching, suggestion, or motivation of detecting the amount of displacement of holding parts (46b, 48b) in the second vertical direction (i.e. perpendicular to the first horizontal direction or “interval” direction) in order to estimate the shape of the target object.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/DEAN J KRAMER/                                                                                                                  Primary Examiner, Art Unit 3652                                                                                      

DEAN J. KRAMER
Primary Examiner
Art Unit 3652



djk
5/11/2021